Exhibit 10.5
ITT TRANSITIONAL TRADEMARK LICENSE AGREEMENT — EXELIS
          This ITT TRANSITIONAL TRADEMARK LICENSE AGREEMENT- EXELIS (this
“Agreement”) dated as of October 25, 2011 by and between ITT MANUFACTURING
ENTERPRISES LLC, a Delaware limited liability company (formerly known as ITT
Manufacturing Enterprises, Inc.) (“ITTME”) and EXELIS INC., an Indiana
corporation (“Exelis”; and together with ITTME, the “Parties”, and each
individually a “Party”) shall become effective as of the Distribution Date.
          WHEREAS, ITTME, a Subsidiary of ITT Corporation, an Indiana
corporation (“ITT”), is the owner of the trademarks and service marks listed on
Schedule A attached hereto (“ITT Marks”);
          WHEREAS, pursuant to the Distribution Agreement, dated as of
October 25, 2011 (the “Distribution Agreement”), ITT is distributing certain of
its assets and liabilities to Exelis and Xylem, Inc. (the “Distribution”);
          WHEREAS, after the Distribution, the Parties will no longer be
affiliated, but Exelis wishes to continue to use the ITT Marks for a limited
transitional period in connection with the Defense Business (as defined below)
and ITTME has agreed to allow such use, subject to the terms and conditions
herein; and
          WHEREAS, this Agreement is a License Agreement that must be executed
pursuant to Section 2.8 of the Distribution Agreement.
          NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements herein contained, and for good and valuable
consideration, including that recited in the Distribution Agreement, the receipt
and adequacy of which is acknowledged by the Parties, the Parties agree as
follows:
ARTICLE 1 — DEFINITIONS
          1.1. Definitions. The following capitalized terms used in this
Agreement shall have the meanings set forth below. Unless otherwise defined
herein, all other capitalized terms shall have the meanings ascribed to them in
the Distribution Agreement.
          “Affiliate” shall mean, when used with respect to a specified Person,
a Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the specified
Person. For the purposes of this definition, “control”, when used with respect
to any specified Person shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or other
interests. For purposes of this Agreement, no Party or its Subsidiaries, shall
be deemed to be “Affiliates” of any other Party and its Subsidiaries.
          “Covered Affiliates” shall mean all (i) Current Affiliates of Exelis,
(ii) future Subsidiaries of Exelis and (iii) future Affiliates of Exelis formed
as part of an internal

 



--------------------------------------------------------------------------------



 



reorganization for tax or administrative purposes. For the avoidance of doubt,
Covered Affiliates shall not include any Affiliates of any third-party acquirer
of Exelis and its Subsidiaries.
          “Current” shall mean with respect to Affiliates, Subsidiaries,
products, fields or uses, as applicable, those entities, products, fields or
uses in existence as of the Distribution Date.
          “Defense Business” shall mean the businesses conducted through the
Electronic Systems, Geospatial Systems, Information Systems and Mission Systems
segments of ITT prior to the Effective Time (as defined in the Distribution
Agreement), including, for the avoidance of doubt, the businesses of (i) the
Defense Entities and the Defense Divisions and (ii) any other division,
Subsidiary, line of business or investment of ITT or any of its Subsidiaries
managed or operated prior to the Effective Time by any Defense Entity, unless
such other division, Subsidiary, line of business or investment is an ITT
Retained Entity, an ITT Retained Division, a Water Entity or a Water Division.
          “Legacy Products” shall mean (i) tactical radios, counter-IED jammers,
radar systems, night vision products, image processing software all currently in
existence and being offered for sale or having been sold to Exelis customers as
of the Distribution Date, where one or more of the ITT Marks are used in product
molds, stamps, engineering drawings, instruction manuals, screen displays, code
listings, and the like; (ii) any versions of the foregoing products that are
offered for sale or sold after the Distribution Date and are modified to have
improved performance or functionality (but excluding any new generations of such
products that require a new qualification by any government customer) and
(iii) other products solely as may be agreed by the Parties, in their sole
discretion, during the Unified License Term.
          “New Products” shall mean products that are first sold or offered for
sale after the Distribution Date, including new Legacy Products that require a
new qualification by any government customer.
          “Person” shall mean any natural person, firm, individual, corporation,
business trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.
          “Source Indicators” shall mean trademarks, service marks, corporate
names, trade names, domain names, logos, slogans, designs, trade dress and other
designations of source or origin.
          “Subsidiary” shall mean with respect to any Person (i) a corporation,
fifty percent (50%) or more of the voting or capital stock of which is, as of
the time in question, directly or indirectly owned by such Person and (ii) any
other Person in which such Person, directly or indirectly, owns fifty percent
(50%) or more of the equity or economic interest thereof or has the power to
elect or direct the election of fifty percent (50%) or more of the members of
the governing body of such entity.
          1.2. Terms Generally. The definitions in Section 1.1 shall apply
equally to both singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, unless the context expressly provides otherwise.

2



--------------------------------------------------------------------------------



 



ARTICLE 2 — GRANT OF LICENSE
          2.1. Grant of License to “ITT” for Use in Unified Brand Name.
          (a) Subject to the terms and conditions herein, ITTME grants to Exelis
and its Covered Affiliates a non-exclusive, worldwide, fully paid-up,
non-assignable (subject to Section 6.1), and non-sublicensable (subject to
Section 2.8) license to use the ITT Word Mark (as set forth on Schedule A) as
Source Indicators solely in combination with the name “Exelis” (“New Brand
Name”) to form the composite name “ITT Exelis” (the “Unified Brand Name”) and
solely in connection with the operation, advertisement, marketing, promotion and
support of the Defense Business, for three (3) years after the Distribution Date
(the “Unified Initial Term”).
          (b) Subject to the terms and conditions herein, ITTME hereby grants to
Exelis and its Covered Affiliates, effective as of the Distribution Date, a
no-cost option to extend the term of the license in Section 2.1(a) for the
Unified Brand Name by one (1) year increments, up to a maximum of two
(2) additional years (the “Unified Renewal Term” and together with the Unified
Initial Term, the “Unified License Term”). Exelis may exercise this option by
providing written notice to ITTME at any time during the Unified Initial Term,
and will provide such written notice not later than three (3) months prior to
the expiration of the Unified Initial Term, unless otherwise agreed by the
Parties.
          2.2. Grant of License to ITT Marks for Legacy Products. Subject to the
terms and conditions herein, ITTME grants to Exelis and its Covered Affiliates
(those Covered Affiliates in subsections (i) and (iii) only) a non-exclusive,
worldwide, fully paid-up, non-assignable (subject to Section 6.1), and
non-sublicensable (subject to Section 2.8) license to use the ITT Marks (as
trademarks, service marks, logos, trade dress and the like, but not as domain
names, corporate names, trade names, d/b/a names and similar names) solely in
connection with the operation, advertisement, marketing, promotion and support
of Legacy Products, and with respect to advertising, marketing and promotion,
solely in a manner consistent with their use prior to the Distribution Date.
This license for Legacy Products shall continue with respect to each Legacy
Product for so long as that Legacy Product remains in production. For the
avoidance of doubt, the license rights granted under this Section 2.2 shall not
apply to any New Products. For the avoidance of doubt, molds, tools and dyes
that imprint or stamp any ITT Marks into spare parts for Legacy Products
discontinued before the Distribution Date or during the Unified License Term may
be used and such spare parts may be sold, until (i) the expiration of Exelis’s
contractual obligations to provide such spare parts or (ii) such spare parts
become obsolete.
          2.3. Grant of General Transitional License for the ITT Marks (other
than in connection with Legacy Products). Subject to the terms and conditions
herein, ITTME grants to Exelis and its Covered Affiliates (those Covered
Affiliates in subsections (i) and (iii) only) a non-exclusive, worldwide, fully
paid-up, non-assignable (subject to Section 6.1), and non-sublicensable (subject
to Section 2.8) license to use the ITT Marks as Source Indicators solely in
connection with the operation, advertisement, marketing and promotion of the
Defense Business in a manner consistent with Exelis and such Covered Affiliates’
use of such ITT Marks prior to the Distribution Date, solely for the following
purposes and solely until the end of each time periods below. Exelis and its
Covered Affiliates acknowledge that the licenses in this Section

3



--------------------------------------------------------------------------------



 



2.3 are transitional in nature, and that Exelis and its Covered Affiliates shall
use commercially reasonable efforts to transition away from substantially all of
the following uses of the ITT Marks promptly after the Distribution Date. Exelis
and its Covered Affiliates shall not unreasonably delay until each applicable
deadline set forth in this Section 2.3 to accomplish the actions specified
therein.
          (a) Exelis must file (or cause to be filed) to change all of its and
its Covered Affiliates’ corporate names, trade names, d/b/a names and similar
names to names that do not contain any ITT Marks, within six (6) months after
the Unified License Term, and promptly and diligently prosecute all such changes
to completion;
          (b) Except as permitted under the licenses of Sections 2.1 and 2.2,
Exelis must remove (or cause to be removed) all uses of ITT Marks as Source
Indicators from all of its and its Covered Affiliates’ websites and electronic
media that are promoted to third parties and under Exelis’s or its Covered
Affiliates’ possession or control within one-hundred-eighty (180) days after the
Distribution Date and the use of ITT as part of the name of substantially
invisible internal servers shall be ceased within a commercially reasonable time
period not to exceed eighteen (18) months from the Distribution Date;
          (c) Except as permitted under the licenses of Sections 2.1 and 2.2,
Exelis must use commercially reasonable efforts to remove (or cause to be
removed) all of its and its Covered Affiliates’ uses of ITT Marks as Source
Indicators in all channels, pages and other designated areas of social networks
and social media that are publicly affiliated with Exelis within
one-hundred-eighty (180) days after the Distribution Date;
          (d) Except as permitted under the licenses of Sections 2.1 and 2.2,
after the Distribution Date, Exelis and its Covered Affiliates must (i) not
create any new personal property or disposable materials, including signage,
advertising, promotional materials, brochures, catalogues, operation and
instruction manuals, datasheets, software, packaging, stationery, business
cards, invoices, receipts, forms, literature other similar items bearing the ITT
Marks and (ii) cease commercial use of any of the foregoing materials in
existence as of the Distribution Date within one-hundred-eighty (180) days after
the Distribution Date;
          (e) Except as permitted under the licenses of Sections 2.1 and 2.2,
Exelis must remove (or cause to be removed) all ITT Marks from any of its or its
Covered Affiliates’ heavy machinery, tools, equipment, and substantially
permanent building signage (including etched glass, engraved marble and the
like) (i) that are visible to third parties, within two (2) years from the
Distribution Date or (ii) that are not visible to third parties, when such items
are replaced in the ordinary course of business;
          (f) Except as may be permitted by the licenses of Sections 2.1 and 2.2
Exelis must discontinue (or cause to be discontinued) the use of all of its or
its Covered Affiliates’ molds, tools and dyes that imprint or stamp any ITT
Marks into products visible to third parties within two (2) years after Unified
Initial Term or within one (1) year after Unified Renewal Term. Approaching the
end of the License Term, Exelis and its Covered Affiliates must not create
amounts of product that are imprinted or stamped with the ITT Marks at rates
that materially exceed the ordinary course of business consistent with past
practice. Exelis and its

4



--------------------------------------------------------------------------------



 



Covered Affiliates may sell any products created pursuant to the foregoing until
three (3) years after the Unified Initial Term or until two (2) years after
Unified Renewal Term. For the avoidance of doubt, molds, tools and dyes that
imprint or stamp any ITT Marks into spare parts for products discontinued before
the Distribution Date or during the Unified License Term may be used, and such
imprinted or stamped spare parts may be sold, until (i) the expiration of
Exelis’s contractual obligations to provide such imprinted or stamped spare
parts or (ii) such spare parts become obsolete; and
          (g) Except as permitted under the licenses of Sections 2.1 and 2.2,
Exelis and its Covered Affiliates must cease all other uses of the ITT Marks
within one-hundred-eighty (180) days after the Distribution Date, or as mutually
agreed by the Parties.
          2.4. Restrictions on ITTME. Subject to the terms and conditions
herein, during the Unified License Term, ITTME shall not license the ITT Marks
for use in connection with any Defense Business to any entities other than ITT
Corporation (or to ITT Corporation for use in its Aerospace Controls and
Interconnect Solutions businesses), without the prior written approval of
Exelis, such approval not to be unreasonably withheld.
          2.5. Website Disclaimer. Exelis and its Covered Affiliates shall
display on their respective websites a mutually-agreed upon disclaimer as to
their lack of current affiliation with ITT after the Distribution Date, for so
long as any such website contains an ITT Mark.
          2.6. Fair Use. Notwithstanding anything in this Agreement to the
contrary, Exelis and its Covered Affiliates may use the ITT Marks at all times
after the Distribution Date (i) in a neutral, non-trademark use to describe the
history of their business; or (ii) as required or permitted by applicable law.
          2.7. Destruction. At ITTME’s request, at the end of the time periods
in Section 2.3, Exelis shall (i) destroy or permanently modify (or cause to
destroy or permanently modify) all of the materials bearing the ITT Marks in the
possession or control of Exelis and its Covered Affiliates that are capable of
destruction or permanent modification; and/or (ii) certify in writing to ITTME
that such destruction or permanent modification is complete.
          2.8. Sublicensing. Exelis and its Covered Affiliates may sublicense
the license in Section 2.3 without ITTME’s consent, solely to advertisers,
distributors, vendors, dealers, suppliers and other Persons for use in
connection with the operation of Exelis and its Covered Affiliates’ businesses,
but not for such Persons’ unrelated use. Provided that Exelis and its Covered
Affiliates had authorized or permitted such Persons to use the ITT Marks for
such purposes prior to the Distribution Date, Exelis and its Covered Affiliates
shall terminate such authorization or permission granted according to the
deadlines set forth in Section 2.3. All other sublicenses of the license in
Section 2.3 require the prior written consent of ITTME in its sole discretion.
Exelis shall be liable to ITTME for any act or omission by a sublicensee that
would constitute a breach hereof if committed by Exelis.
          2.9. Use by Covered Affiliates. Any obligations upon, or rights
granted to, Exelis hereunder shall also apply to its Covered Affiliates. Exelis
shall be liable hereunder for any act or omission by its Covered Affiliates as
if committed by Exelis.

5



--------------------------------------------------------------------------------



 



          2.10. Reservation of Rights. All rights in the ITT Marks not expressly
granted to Exelis and its Covered Affiliates herein are reserved to ITTME.
          2.11. Consideration. The Parties agree that the consideration for the
licenses in Sections 2.1- 2.3 is a portion of the consideration set forth in the
Distribution Agreement, and that no further royalties are therefore due under
this Agreement.
ARTICLE 3 — QUALITY CONTROL/OWNERSHIP/ENFORCEMENT
          3.1. Quality Control. Exelis shall use the ITT Marks solely: (i) in
good faith, in a dignified manner and in accordance with good trademark practice
in all applicable countries and jurisdictions and (ii) in connection with
activities, products, and services that reflect favorably upon the high levels
of quality associated with ITT’s operation of the ITT business prior to the
Distribution Date. ITTME agrees that, in view of the Parties’ status immediately
prior to the Distribution Date as part of one corporate organization, each
Party’s knowledge of standards and procedures for ensuring consistent quality
and Exelis’s history of providing high-quality goods and services, ITTME accepts
Exelis’s Current use of the ITT Marks and adherence to Current standards of
quality as satisfying this Section 3.1(i) and (ii). With respect to its use of
the ITT Marks under the transitional license of Section 2.3, Exelis agrees to
use the ITT Marks in accordance with all style, use, advertising, website and
similar guidelines provided by ITTME, provided that ITTME shall not impose any
burdens upon Exelis that are inconsistent with or disproportionate to those
practices employed by ITT and its own Affiliates. Exelis and its Covered
Affiliates shall not take any action (or fail to take any action) that harms or
jeopardizes the value, validity or goodwill of the ITT brand. ITTME agrees that
Exelis’s use of the ITT Marks as of the Distribution Date complies with this
Section 3.1.
          3.2. Compliance with Laws. Exelis shall (i) use all commercially
reasonable efforts to comply with all applicable statutes, laws, regulations,
rules and good industry practice (“Laws”) wherever it uses any ITT Marks and
(ii) use all notices and legends required by applicable Laws and/or that are
reasonably requested by ITTME so as to preserve and maintain the validity of and
ITTME’s rights in the ITT Marks, provided that any notice requirements of ITTME
shall not (x) impose any burdens upon Exelis that are inconsistent with or
disproportionate to those employed by ITT and its own Affiliates and/or
(y) confuse consumers as to the Parties’ non-affiliation after the Distribution
Date, and/or (z) be inconsistent with any US Government regulations or
requirements.
          3.3. Ownership/No Contest. Exelis acknowledges and agrees that, as
between the Parties, ITTME owns all right, title, and interest in the ITT Marks.
Exelis will not challenge or contest such ownership or the validity of any ITT
Marks, including in any claim, dispute, action, suit, arbitration, inquiry or
proceeding (“Action”). Exelis shall be considered a “related company” under
Section 5 of the U.S. Lanham Act, 15 U.S.C. § 1055, such that its use of the ITT
Marks and the goodwill generated thereby shall inure to the sole benefit of
ITTME. Notwithstanding the foregoing, to the extent Exelis is deemed to have any
ownership rights in the ITT Marks, at ITTME’s request, Exelis shall cause such
rights to be assigned to ITTME or its designee for no consideration.

6



--------------------------------------------------------------------------------



 



          3.4. New Registrations by Exelis. If Exelis wishes to request ITTME to
apply for a new registration for (i) an ITT Mark in the Defense Business in any
additional country or jurisdiction and/or (ii) in connection with new products
or services in the Defense Business (in each case, a “New Mark”), Exelis shall
notify ITTME in writing, and the Parties will negotiate in good faith to
establish appropriate procedures and coverage of costs associated with such New
Marks. Neither Party shall file to register the Unified Brand Name as a Source
Indicator without the other Party’s prior written consent.
          3.5. Enforcement. During the License Term, each Party shall promptly
notify the other Party after it becomes aware of any actual or threatened
infringement, misappropriation, dilution or other unauthorized use
(“Infringement”) of the ITT Marks in connection with the Defense Business. ITTME
will be responsible for enforcement of the ITT Marks, and shall pay for all
enforcement, unless otherwise agreed to by the parties for any specific matters.
The parties anticipate that ITTME and/or ITT Corporation will continue to
protect the ITT Marks with the same level of care historically used but in no
event less than commercially reasonable standard of care. The Parties shall
cooperate in good faith in all Actions brought pursuant to this Section 3.5 with
Exelis providing reasonable assistance (without being required to incur
out-of-pocket costs) with respect to such enforcement and the Parties shall keep
each other informed of all material developments relating thereto. The Parties
will fully cooperate to enforce the Unified Brand Name against infringement or
dilution by third parties.
          3.6. Cooperation. During the License Term and for a period of five
(5) years thereafter, Exelis and its Covered Affiliates shall, upon the request
of ITTME, use commercially reasonable efforts to provide free of charge and
without undue delay, evidence of use of the ITT Marks that may be reasonably
required to support the maintenance or renewal of relevant trademark
registrations and/or defend ITT Marks against challenges for lack of use (e.g.,
copies of sales & marketing material, customer invoices and shipping documents);
provided that if Exelis no longer desires to store such materials for a product
line after the Term it may notify ITTME of the same and deliver (at Exelis’s
cost) electronic media samples of such materials to ITTME and upon
acknowledgment by ITTME of receipt of such materials, and the obligations of
this Section 3.6 for this product line shall cease thereafter.
ARTICLE 4 — TERM AND TERMINATION/SURVIVAL
          4.1. Term. The term of the license in Section 2.1 is for the Unified
License Term. The term of the license in Section 2.2 is as set forth therein.
The term of each license in Section 2.3, commences upon the date of the
Distribution, and ends upon the date specified therein. The term of this
Agreement (“Term”) commences on the Distribution Date and continues until the
last license deadline (including any post-termination transitional periods) in
Article 2 expires.
          4.2. Termination. ITTME has the right to terminate this Agreement,
effective upon notice to Exelis, if Exelis or its Covered Affiliates commit an
intentional material breach of this Agreement that materially harms the goodwill
of the ITT Marks and does not cure same within thirty (30) days after notice
from ITTME.

7



--------------------------------------------------------------------------------



 



          4.3. Termination of Section 2.1 License Upon Acquisition. Should
Exelis be acquired by any third party, (i) if the acquisition occurs during the
Unified License Term, the license in Section 2.1 shall terminate ninety
(90) days from the closing date of such acquisition, subject to a
mutually-agreed reasonable extension for items for which brand transition is not
commercially practicable within ninety (90) days and (ii) the licenses in
Sections 2.2 and 2.3 shall continue in full force and effect.
          4.4. Survival. All provisions of this Agreement, that, by their
nature, are intended to survive the expiration of the Term or the termination of
this Agreement shall survive such event.
     ARTICLE 5 — REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION
          5.1. By Each Party. Each Party represents and warrants to the other
Party that: (i) the warranting Party has full power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement and
(ii) this Agreement has been duly executed and delivered by the warranting Party
and, assuming the due execution and delivery of this Agreement by both Parties,
constitutes a valid and binding agreement of the warranting Party enforceable
against the warranting Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles.
          5.2. Disclaimer. Except as expressly set forth in Section 5.1, the
licenses in Section 2.1, Section 2.2 and Section 2.3 are granted to Exelis and
its Covered Affiliates on an “as is,” “where is” basis, and ITTME disclaims any
additional representations and warranties, either express or implied, with
respect thereto, including any warranties of title, ownership, value,
suitability, condition, merchantability, fitness for use or non-infringement of
third-party rights.
          5.3. Indemnification. Without limiting the terms and provisions of the
Distribution Agreement, Exelis shall (and shall cause each member of the Defense
Group to) indemnify, defend and hold harmless the ITT Indemnitees from and
against any and all Indemnifiable Losses relating to any third-party Action
brought against any ITT Indemnitee for property damage or personal injury
relating to the operation of the Defense Business by the Defense Group, to the
extent any such Action is brought against any ITT Indemnitee due to ITTME’s
ownership of the ITT Marks. Section 7.5 of the Distribution Agreement shall
apply to the indemnification procedures herein as applicable, mutatis mutandis.
ARTICLE 6 — MISCELLANEOUS
          6.1. Assignment. ITTME may assign this Agreement to any Person who
acquires the ITT Marks, and any such acquirer must assume in writing all of
ITTME’s obligations herein. Exelis may assign this Agreement to any Person who
acquires Exelis and its Subsidiaries, provided that the licenses herein shall
continue in effect only for Exelis and its Subsidiaries and may not be extended
to such acquirer or any of its other Affiliates. Further, each Party may assume
this Agreement in bankruptcy and may assign this Agreement to an Affiliate as
part of an internal reorganization for tax or administrative purposes. All other

8



--------------------------------------------------------------------------------



 



assignments of this Agreement by a Party require the prior written consent of
the non-assigning Party, which will not be unreasonably withheld. Any purported
transaction in violation of this Section 6.1 or Section 2.8 shall be null and
void ab initio and of no force and effect. In the event of a permitted
assignment, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.
          6.2. Notice. Any notice hereunder shall be in writing and delivered by
reputable overnight courier, facsimile or email to the address below (which may
be amended pursuant to due notice herein):
     if to Exelis, to:
          Exelis Inc.
          Deputy General Counsel and Chief Intellectual Property Counsel
          1650 Tysons Blvd., Suite 1700
          McLean, VA 22102
          Facsimile: +1 703 790 6364
          Email: Tom.Blasey@itt.com
     if to ITTME, to:
          ITT Manufacturing Enterprises LLC
          1105 N. Market Street, Suite 1300
          Wilmington, DE 19801
          Facsimile: +49 7151 699 401
          Email: Wolfgang.Esser@itt.com
          With a copy to ITT:
          Intellectual Property Counsel
          ITT Corporation
          1133 Westchester Avenue, Suite 2000
          White Plains, NY 10604
          Facsimile: +1 914 696 2970
          Email: trademarks@itt.com
          6.3. Amendments and Waivers. Any provision of this Agreement may be
amended solely by a writing signed by both Parties. No failure or delay by any
Party in exercising any right hereunder shall operate as a waiver of any other
or further exercise thereof or the exercise of any other right herein. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.
          6.4. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware and, any dispute arising out
of this Agreement shall be resolved solely in the state or federal courts
located in Delaware. EACH PARTY

9



--------------------------------------------------------------------------------



 



UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN CONNECTION WITH THE
FOREGOING.
          6.5. Specific Performance. Each Party acknowledges and agrees that the
other Party would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which any Party may be entitled at law or in equity, each Party shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.
          6.6. Counterparts. This Agreement may be signed in counterparts
(including by facsimile or other electronic transmission).
          6.7. Third-Party Beneficiaries. Except as expressly provided herein,
no provision of this Agreement shall confer upon any person other than the
Parties hereto any rights or remedies hereunder.
          6.8. Relationship. The Parties hereto are and shall remain independent
contractors. Nothing herein shall be deemed to establish a partnership, joint
venture or agency relationship between the parties. Neither party shall have the
right to obligate or bind the other party in any manner to any third party.
          6.9. Severability. If any provision of this Agreement is held to be
unenforceable under applicable Law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced to the
maximum extent permitted by Law.
          6.10. Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. This Agreement shall be construed as if drafted jointly by the
Parties.
          6.11. Further Assurances. The Parties agree to execute such further
documents and perform such further actions as may be reasonably requested by the
other Party to evidence and effectuate further the purposes and intents set
forth in this Agreement.
[Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            ITT MANUFACTURING ENTERPRISES LLC
      By:   /s/ Burt M. Fealing         Name:   Burt M. Fealing        Title:  
Vice President & Corporate Secretary        EXELIS INC.
      By:   /s/ Ann D. Davidson         Name:   Ann D. Davidson        Title:  
Vice President, General Counsel and Secretary     

